Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term " long term" in claim 3 is a relative term which renders the claim indefinite.  The term "long term" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-4, 6-7, 10, 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Mourad et al. (US 2006/0079773, hereinafter Mourad).
		
An apparatus for determining at least one of brain swelling and shifting in a patient, (see abstract, “Systems and methods for assessing a physiological parameter of a target tissue wherein a pulse of focused ultrasound is applied to a target tissue site thereby inducing oscillation of the target tissue. By these systems and methods, a property of an acoustic signal emitted from the oscillating target tissue is measured and related to a physiological property of the tissue. Specific applications for systems and methods of the present invention include the assessment and monitoring of intracranial pressure (ICP), arterial blood pressure (ABP), CNS autoregulation status, vasospasm, stroke, local edema, infection and vasculitus, as well as diagnosis and monitoring of diseases and conditions that are characterized by physical changes in tissue properties.” comprising:
an attachment structure configured to attach  an ultrasound transducer  adjacent the brain of the patient for monitoring of the brain (see Fig. 2); and
a controller configured to determine at least one of location and motion of a first tissue portion relative to a second tissue portion based on information received by the ultrasound transducer (see para. 0066, 0075, 0171, 0185, see for example in para. 0075, “In both "active" and "passive" modes, single or multiple interrogation signals administered from different places and/or at different times may insonify single or multiple target tissue sites. Acoustic properties of the insonated target tissue may be assessed, by acquiring scatter or emission data, simultaneously and/or sequentially, to evaluate intrinsic and/or induced tissue displacement, or associated biological responses. In some embodiments, the absolute values for intrinsic and/or induced tissue displacement may be useful, while in other embodiments, intrinsic and/or induced tissue displacement determinations are evaluated by comparison of acquired data to empirically determined standards, by comparison to data acquired from different target tissue sites at the same or different time points, and/or by comparison to data acquired from target tissue sites over time. Active and passive modes may be used separately, or in combination, to assess target tissues.) and to
With respect to the limitation “provide an intracranial pressure increase alarm when an increase above a target amount in the motion of the first tissue portion relative to the second tissue portion is determined”, Mourad discloses that base on the determination of the movement of a portion of a tissue relative to a second tissue an intracranial pressure is determine (see para. 0067, 0068, 0071,) and provides an alarm if the determine parameters exceed a set threshold (see para 0205, 0207), Mourad doesn’t explicitly set forth that the parameter is explicitly motion if a tissue portion, However, since Mourad does discloses that the alarm is set to go off when a parameter  exceeds or falls below a predetermined threshold value (see para. 0205, “and an alarm may be provided and set to be activated when a parameter exceeds or falls below predetermined threshold values.” It would have been obvious to one skilled in the art before the effective filing date to set the parameter to specifically motion because it would merely imply the substitution of a parameter for another and further, displacement or motion is indicative of intracranial pressure which in turn is an indicative of disease or conditions of the brain (see para. 0003-0005) .

    PNG
    media_image1.png
    467
    650
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5, 13-14, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793